Case 2:16-cv-03493-FMO-AS Document 213-14 Filed 08/07/20 Page 1 of 5 Page ID
                                 #:7860




                    Exhibit
                      K



                                 Exhibit K
                                 Page 1336
     Case 2:16-cv-03493-FMO-AS Document 213-14 Filed 08/07/20 Page 2 of 5 Page ID
                                      #:7861


 1                DECLARATION OF MICHAEL TRAPP, Ph.D.- PCB CLASS
 2
 3        1.      My name is Michael Trapp, Ph.D., and I submit this declaration as
 4 supplemental to my previous declaration, attached as Exhibit D-1.
 5        2.      I was involved as a technical advisor during the creation of the structure of
 6 the allocation funds within the proposed class resolution. I was involved in a technical
 7 advisory role regarding the class identification, the Monitoring Fund, the TMDL Fund,
 8 and the Sediment Fund.

 9        3.      In addition to my technical advisory role, I regularly work for and advise
10 public entities regarding their storm water systems, contaminants, and regulatory
11 requirements, including regarding PCBs and TMDLs.
12        4.      Regulatory TMDL costs can range from thousands of dollars in monitoring
13 and water sampling costs to several millions of dollars implementing certain Best
14 Management Practices (BMPs) deployed to reduce PCBs in storm water. While these
15 BMPs may be intended to manage PCBs in storm water, customarily BMPs are

16 designed to reduce or remove as many contaminants as is possible to provide multiple
17 benefits to the receiving waters. Thus, for any one BMP, the cost associated with that
18 BMP could be divided and allocated among several contaminants of concern where
19 several contaminants of concern are being addressed by the BMP. Thus, the costs
20 associated with PCB may be a fraction of any one BMP.
21        5.      BMP costs can vary, but generally the more impervious surfaces that exist
22 within an area, and the greater the population that occupies that area, the more one

23 might expect a public entity to spend on TMDL related costs to meet their TMDL
24 obligations.
25        6.      Examples of BMPs include but are not limited to PCB source controls,
26 special street sweeping, bioswales, catch basins, “green street” infrastructure,
27 bioretention, and bioinfiltration. Storm water systems can include pipes, culverts, curbs,
28 drains, outlets, inlets, sidewalks, and other infrastructure intended for multiple purposes
                                                 1
                                                                CASE NO.: 2:16-cv-03493-FMO-AS
                                                             DECLARATION OF MICHAEL TRAPP

                                            Exhibit K
                                            Page 1337
     Case 2:16-cv-03493-FMO-AS Document 213-14 Filed 08/07/20 Page 3 of 5 Page ID
                                      #:7862


 1 including flood control and storm water redirection to support urban development.

 2 BMPs can be applied to different storm water systems in different ways, according to
 3 the size, characteristic, and nature of the system and the contamination.
 4        7.     Population is a significant indicator or factor of potential PCB
 5 contamination in storm water because population indicates development, demolition,
 6 renovation, industry, utilities, production, manufacturing, and other activities or uses
 7 that could cause or contribute to PCBs entering storm water.
 8        8.     Impervious surfaces are also a significant indicator or factor of potential
 9 PCB contamination in storm water for several reasons. First, impervious surfaces
10 generally indicate more developed areas containing on-going PCB sources which
11 include but are not limited to open sources - leaching from PCB-containing materials
12 such as paint, caulk, grout, cement, and floor coverings used in building exteriors and
13 interiors - and legacy PCBs source in former and current industrial and commercial
14 sites. Second, the greater the area of impervious surfaces, the less storm water
15 infiltrates to soils and consequently the more the volume of stormwater is generated.

16 Thus, the greater the areas of impervious surfaces, the greater the sources of PCBs, the
17 greater the potential for PCB contamination of storm water system.
18        9.     Water sampling can range from a couple of hundred dollars to several
19 thousands of dollars, depending upon the type, method, and location of sampling.
20 Providing class members $15,000, $20,000, $25,000, or $30,000 will adequately pay for
21 at least one “round” of water sampling for PCBs in storm water. For example, through
22 my work with Michael Baker International, I am regularly involved in storm water

23 sampling. Based on my most recent work, I can estimate that the cost to take and
24 analyze total 11 samples (10 samples plus one duplicate for a quality control purpose)
25 cost approximately $15,000. Thus, generally, the Settlement Class Members will be able
26 to pay for at least ten samples of storm water to detect the presence of PCBs. This cost
27 includes analysis of the water samples. Thirty thousand dollars, generally, will pay for
28 at least 22 samples (20 samples plus two duplicates) of storm water to detect the
                                                 2
                                                               CASE NO.: 2:16-cv-03493-FMO-AS
                                                            DECLARATION OF MICHAEL TRAPP

                                            Exhibit K
                                            Page 1338
     Case 2:16-cv-03493-FMO-AS Document 213-14 Filed 08/07/20 Page 4 of 5 Page ID
                                      #:7863


 1 presence of PCBs. Some Settlement Class Members could elect to pay for all samples at

 2 once or elect to pay for samples in multiple “rounds” of samples, perhaps for example
 3 over several different seasons or years.
 4        10.   I reviewed six case studies estimating the total cost to comply with certain
 5 TMDLs on a per acre basis. While these TMDL cases studies include PCBs, they also
 6 include multiple other contaminants of concern. In my review of these six TMDL case
 7 studies, I found that the per acre cost estimate ranged from approximately $4,000 per
 8 acre on the low end, to approximately $35,000 per acre on the high end. The average per

 9 acre estimate was approximately $18,245 per acre. Based on my review of the
10 circumstances surrounding these case studies, I believe that $35,000 per acre is on the
11 higher end of the cost spectrum and likely would apply to only a small portion of the
12 242 TMDL entities. In my estimation and based on my professional experience and
13 expertise, the lower to middle range cost estimates are more common. Moreover, these
14 cost estimate include costs for all contaminants of concern, not just PCBs.
15        11.   As part of our technical advisory, we previously calculated the total
16 acreage of impervious surfaces for all 242 TMDL Class Members. For all 242 TMDL
17 Class Members, the aggregate impervious acreage amounts to 761,587 acres.
18        12.   When the more common lower to middle range per acre cost estimates are
19 multiplied by the total impervious acreage for all 242 TMDL entities, the total aggregate
20 TMDL costs range from $3,046,346,664 to $13,894,871,905. Again, this includes the
21 cost to implement BMPs to comply with the TMDL, and such BMPs will in part reduce
22 contaminants other than PCBs.

23        13.   Without commenting on the legal aspects of the lawsuits but based on the
24 number of contaminants addressed by most BMPs, the general range of costs to
25 implement BMPs, and the role of impervious surfaces and population within a particular
26 area, $250 million out of the total $550 million class benefit, is an appropriate amount
27 of money to allocate to the 242 TMDL entities using the allocation model and formula
28 with impervious surfaces and population being the two primary factors that drive
                                                  3
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                           DECLARATION OF MICHAEL TRAPP

                                              Exhibit K
                                              Page 1339
     Case 2:16-cv-03493-FMO-AS Document 213-14 Filed 08/07/20 Page 5 of 5 Page ID
                                      #:7864


1 allocation.

2         I declare under the penalty of perjury under the laws of the State of California that
3 the foregoing is true and correct to the best of my knowledge.
4
5         Executed on this 6th day of August 2020, at San Diego, California
6
7
8

9
          J Michael Trapp

10
11
12
13
14
15

16
17
18
19
20
21
22

23
24
25
26
27
28
                                                4
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                           DECLARATION OF MICHAEL TRAPP

                                           Exhibit K
                                           Page 1340
